Citation Nr: 1500597	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-17 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected degenerative disc disease of the lumbar spine, currently rated 20 percent disabling. 

2.  Entitlement to an increased initial rating for service-connected posttraumatic stress disorder (PTSD), currently rated 10 percent disabling.

3.  Entitlement to an increased initial rating for service-connected cervical strain, currently rated 10 percent disabling.

4.  Entitlement to an increased initial rating for service-connected residuals of a labral tear of the right shoulder, currently rated 10 percent disabling.

5.  Entitlement to service connection for numbness and tingling of the left hand, also claimed as carpal tunnel.

6.  Entitlement to service connection for numbness and tingling of the right lower extremity.

7.  Entitlement to service connection for numbness and tingling of the left lower extremity.

8.  Entitlement to an increased initial rating for service-connected right knee patellofemoral pain syndrome, currently rated 10 percent disabling.

9.  Entitlement to an increased initial rating for service-connected left knee patellofemoral pain syndrome, currently rated 10 percent disabling.

10.  Entitlement to an increased initial rating for service-connected left shoulder tendonitis, currently rated 10 percent disabling.

11.  Entitlement to service connection for a right ankle disability.

12.  Entitlement to service connection for a left ankle disability.  

13.  Entitlement to service connection for numbness and tingling of the right hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from September 2006 to November 2010.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from   an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012 he filed a notice of disagreement (NOD) with the first seven issues listed on the cover page.  In a July 2012 substantive appeal, the Veteran also expressed disagreement regarding his service-connected right knee, left knee, and left shoulder disabilities and his claims for service connection for right and left ankle disabilities and numbness and tingling in the right hand.  The Board finds the July 2012 substantive appeal is sufficient to be considered a timely filed NOD on those issues.  See 38 C.F.R. § 20.201 (2014).  A statement of the case (SOC) concerning these issues has not yet been provided by VA.  See Manlincon v. West, 12 Vet. App. 238 (1999) (indicating the appropriate disposition in this circumstance is to remand the claim, rather than merely refer it).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 

All issues other than an increased initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for an increased initial rating for PTSD is requested.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at his October 2014 hearing, the appellant withdrew the appeal for an increased rating for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue and it is dismissed.


ORDER

The appeal for an increased initial rating for PTSD is dismissed.


REMAND

The Veteran failed to appear for VA examinations in July 2014.  However, at his Board hearing, he stated that he never received notification of these examinations.  In this case, the Board finds that the Veteran has demonstrated "good cause" for his purported failure to report for the July 2014 VA medical examinations.  In addition, he testified to his willingness to report for any such examinations.  

In view of the foregoing, the Board finds that a remand is warranted to accord the Veteran VA medical examinations to adequately evaluate his service-connected lumbar spine, cervical spine, and right shoulder disabilities, as well as to address his claims for service connection for numbness and tingling in the left hand and both lower extremities.  

In addition, the Veteran has alleged that his lower extremity numbness and tingling is due to his service-connected lower back disability.  Thus, notice pursuant to     the Veterans Claims Assistance Act (VCAA) concerning a claim for secondary service connection should be provided.  

At his hearing the Veteran has stated that when he applied for a job at either the Norfolk Southern or CSX Railroad Companies, he underwent an employment physical.  These medical records should be requested following receipt of an appropriate release form.  

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

With respect to the August 2011 rating decision which granted service connection for right knee, left knee and left shoulder disabilities and assigned 10 percent ratings, and which denied service connection for right and left ankle disabilities      and numbness and tingling in the right hand, the Board notes that the Veteran's July 2012 substantive appeal constitutes a timely NOD as to these issues.  Where an NOD has been filed regarding an issue, but an SOC has not been provided, the appropriate Board disposition is to remand the claims for issuance of an SOC.  Manlincon v.  West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC,  the claim should be returned to the Board only if the Veteran perfects the appeals in   a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate VCAA notice concerning his claim for bilateral leg numbness and tingling as secondary to his service-connected low back disability. 

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him since discharge from service and/or who have examined him for employment with either the Norfolk Southern or CSX Railroad Companies.  After securing any necessary release, the AOJ should request any records that are not contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.

3.  Obtain relevant VA treatment records dating since August 2014 which are not currently contained in the paper or electronic claims file.  If any requested records are not available, the Veteran should be notified of such.

4.  After the above has been completed to the extent possible, schedule the Veteran for VA spine and peripheral nerve examinations, for the purpose of determining the current nature and extent of his service-connected cervical and lumbar spine disabilities and whether his claimed numbness and tingling of the left hand and lower extremities is related to service or the result of his service-connected spine disabilities.  The claims file must be reviewed in connection with the examination.  All indicated studies should be performed, including range of motion testing and neurological evaluation.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran suffers from any diagnosed neurological disability in the lower extremities and left hand.  If so, the examiner should indicate whether such conditions at least as likely as not (50 percent probability or greater) arose in service or otherwise related to service.  If not related to service, the examiner should opine whether the diagnosed neurological disability of the lower extremities or left hand was caused by or permanently worsened beyond normal progression (as opposed to temporary flare-up of symptoms) due to the Veteran's service-connected lumbar and/or cervical spine disabilities.  The examiner should provide the reasoning for the conclusions reached. 

5.  Schedule the Veteran for a VA shoulder examination, for the purpose of determining the current severity and residuals of his service-connected right shoulder labral tear.  The claims file must be reviewed in connection   with the examination.  All indicated studies should be performed, including range of motion testing.

6.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims for increased initial ratings for lumbar spine, cervical spine, and right shoulder disabilities and the claims for service connection for numbness and tingling of the left hand and both lower extremities.  If the claims remain denied, the Veteran should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.

7.  Send the Veteran a statement of the case concerning his request for entitlement to increased initial ratings for right knee, left knee and left shoulder disabilities and entitlement to service connection for right ankle disability, left ankle disability, and numbness and tingling in the right hand so that he may perfect the appeal on the issues if he so desires.  These issues should only be returned to the Board if a timely substantive appeal (VA Form 9 or equivalent) is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


